 Case
 Case5:17-cv-02211-FMO-GJS
      2:21-cv-04732-ODW-GJS Document
                             Document81
                                      1-2Filed
                                           Filed
                                               08/19/19
                                                 06/09/21Page
                                                          Page1 of
                                                                1 of
                                                                   3 3Page
                                                                       PageIDID
                                                                              #:2591
                                                                                #:30



1

2
                                                                                JS-6
3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   AGUSTIN RAMIREZ, et al.,                     )   Case No. ED CV 17-2211 FMO (GJSx)
                                                  )
12                        Plaintiffs,             )
                                                  )
13                 v.                             )   JUDGMENT
                                                  )
14   VICENTE MARTINEZ, et al.,                    )
                                                  )
15                        Defendants.             )
                                                  )
16                                                )

17          Pursuant to the Court’s Order Re: Default Judgment and Motion for Summary Judgment,

18   filed contemporaneously with the filing of this Judgment, IT IS ADJUDGED that:

19          1.     Judgment is hereby entered in favor of plaintiffs Agustin Ramirez, Anthony Ramirez,

20   and Agustin Ramirez, Jr. (collectively, “plaintiffs”) and against defendants Vicente Martinez

21   (“Martinez”) and Juan Manuel Navarro (“Navarro”).

22          2.     Plaintiffs shall recover from Navarro $77,654, consisting of $60,000 in statutory

23   damages, and $17,654 in attorney’s fees.

24          3.     Juan Manuel Navarro, his agents, servants, employees, and co-venturers, and all

25   persons in active concert or participation with the foregoing who receive actual notice of this Order

26   by personal service or otherwise, are hereby:

27                 a. enjoined from using the Los Caminantes mark or trade name alone or in

28          combination with any other words or symbols, including without limitation, terms such as
 Case
 Case5:17-cv-02211-FMO-GJS
      2:21-cv-04732-ODW-GJS Document
                             Document81
                                      1-2Filed
                                           Filed
                                               08/19/19
                                                 06/09/21Page
                                                          Page2 of
                                                                2 of
                                                                   3 3Page
                                                                       PageIDID
                                                                              #:2592
                                                                                #:31



1           “Los Caminantes,” “Los Internacionales Caminantes,” “Los Internacionales Caminantes de

2           Brigido Ramirez,” and “Los Internacionales Caminantes de Guanajuato para el Mundo,” or

3           any other term which includes the term “Caminantes,” which resemble plaintiffs’ mark as

4           to be likely to cause confusion, deception or mistake, on or in connection with the

5           advertising, offering for sale, or sale of any product or service which is not plaintiffs’ or not

6           authorized by plaintiffs to be sold in connection with each of said marks and name;

7                  b. enjoined from contacting promoters, advertisers or other businesses for the

8           purpose of offering the services of defendants as “Los Caminantes” or any confusingly

9           similar or colorable imitation of the “Los Caminantes” name, including without limitation,

10          “Los Caminantes,” “Los Internacionales Caminantes,” “Los Internacionales Caminantes de

11          Brigido Ramirez,” and “Los Internacionales Caminantes de Guanajuato para el Mundo,” or

12          any other term which includes the term “Caminantes”

13                 c. enjoined from using any trademark, trade name, logo, business name or other

14          identifier, or acting in any fashion which may be calculated to falsely represent that the

15          goods and services provided, promoted or offered by defendant Navarro are sponsored by,

16          authorized by, licensed by, or in any other way associated with plaintiffs’ musical group

17          “Los Caminantes”;

18                 d. ordered to remove and destroy all promotional literature, advertising, goods,

19          internet postings (including without limitation Facebook postings, YouTube uploads,

20          YouTube postings, and YouTube channels) and other materials relating to defendants, in

21          which the foregoing use the words “Los Caminantes” on or in connection with such

22          advertising, goods, postings, uploads, or other materials within seven (7) days following

23          receipt of a copy of this Order, and to provide plaintiffs’ counsel with evidence of such

24          removal and destruction within three (3) days after completion of such removal and

25          destruction.

26          4.     Vicente Martinez, his officers, agents, servants, employees, and attorneys, and all

27   persons in active concert or participation with the foregoing who receive actual notice of this Order

28   by personal service or otherwise, are hereby:

                                                        2
 Case
 Case5:17-cv-02211-FMO-GJS
      2:21-cv-04732-ODW-GJS Document
                             Document81
                                      1-2Filed
                                           Filed
                                               08/19/19
                                                 06/09/21Page
                                                          Page3 of
                                                                3 of
                                                                   3 3Page
                                                                       PageIDID
                                                                              #:2593
                                                                                #:32



1                 a.   enjoined from using the trade name and mark Los Caminantes, or any

2          confusingly similar or colorable imitation of the mark, whether alone or in combination with

3          other words or phrases such as “Internacionales,” etc. in any manner in connection with the

4          sale, advertising, offering, announcing or promotion of musical services, such as live

5          performances of a musical group, or products, such as phonograph records, CDs, DVDs

6          or their digital counterparts, such as downloads, iTunes, etc.;

7                 b. ordered to remove and destroy all promotional literature, advertising, goods and

8          other materials relating to the use of the term Los Caminantes on or in connection with

9          such advertising, goods or other materials within seven (7) days following receipt of a copy

10         of this Order, and to provide plaintiffs’ counsel with evidence of such removal and

11         destruction within three (3) days after completion of such removal and destruction.

12         5.     Plaintiffs shall serve defendants with a copy of this Judgment in such a manner as

13   to make it operative in any future proceedings

14   Dated this 19th day of August, 2019.

15                                                                      /s/
                                                                  Fernando M. Olguin
16                                                            United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
